UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 2, 2016 Intermolecular, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-35348 20-1616267 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3011 N. First Street San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 582-5700 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ◻ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ◻ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ◻ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ◻ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 2, 2016,Intermolecular,Inc. (the Company) announced its financial results for the third quarter of fiscal 2016, ended September 30, 2016. The full text of the press release issued in connection with the announcement is furnished as Exhibit99.1 to this Current Report on Form8-K.
